Citation Nr: 1032043	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-15 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES


1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.

2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for the residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Air 
Force from July 1962 to July 1966, and from August 1967 to August 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO) which, in part, denied the appellant's claims of entitlement 
to service connection for posttraumatic stress disorder (PTSD), 
porphyria cutanea tarda (PCT), and the residuals of a head 
injury.

In January 2010, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge.  A transcript is in the 
claims file.

The appellant submitted additional evidence concerning his claims 
in connection with his January 2010 Board hearing.  He also 
submitted a written waiver of initial review of that evidence by 
the RO, and therefore referral to the RO of the evidence received 
directly by the Board is not required.  38 C.F.R. § 20.1304.  
However, as the case is being remanded, the RO will be able to 
review this evidence.

The Board notes that the appellant's VA medical treatment records 
include diagnoses of anxiety disorder and PTSD.  The United 
States Court of Appeals for Veterans Claims (Court), in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), a case in which 
various psychiatric diagnoses had been rendered, pointed out that 
the Court's previous decision in Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (which essentially held that a lay claimant 
cannot competently provide medical evidence) cuts both ways, so 
that a lay claimant cannot be held to a narrowly claimed 
diagnosis - one he is incompetent to render when determining what 
his actual claim may be.  The Court found that VA should have 
considered alternative current conditions within the scope of the 
filed claim, and that diagnoses which arise from the same 
symptoms for which the claimant was seeking benefits do not 
relate to entirely separate claims not yet filed.  Rather, such 
diagnoses should have been considered to determine the nature of 
the claimant's current condition relative to the claim which he 
did submit.  Thus, this Veteran's claim for psychiatric 
disability should not be strictly limited to PTSD, and other 
relevant psychiatric diagnoses should be considered on remand.  
The same analysis holds true for the appellant's skin disorder 
claim.

For the reasons discussed below, the appeal as to all issues is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

A March 2005 VA Behavioral Health Intake note for the Veteran 
includes a provisional Axis I diagnosis of PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board 
notes that the diagnostic criteria for mental disorders, 
including those related to stressors, set forth in THE AMERICAN 
PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV) have been adopted by VA.  
38 C.F.R. § 4.125.  According to the criteria, a diagnosis of 
PTSD requires that a veteran be exposed to a traumatic event and 
a response involving intense fear, helplessness, or horror.  A 
stressor involves exposure to a traumatic event in which the 
person experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or others 
and the person's response involved intense fear, helplessness, or 
horror.  See Cohen v. Brown, supra.  The sufficiency of a 
stressor is a medical determination and is presumed by a medical 
diagnosis of PTSD.  Id.  The occurrence of a stressor is an 
adjudicatory determination.

The Veteran's contention that he served in Vietnam during his 
first period of active duty provides the underlying basis for his 
claims of entitlement to service connection for PTSD and PCT.  He 
testified at his January 2010 Board hearing that he was stationed 
in Vietnam at Da Nang Air Base between Easter and the middle of 
July in 1965.  He further testified that a sapper attack occurred 
at that Air Base while he was there on July 1, 1965, and that he 
returned to Vietnam in the early part of September of 1965.  In a 
March 2007 written statement, the appellant reported that he had 
been sent back to Vietnam around September 11, 1965, and that he 
had returned home by December 24, 1965.  The evidence of record 
includes written statements from his younger brother and sister 
stating that the appellant had been in Vietnam in 1965, including 
during a family graduation and during the holidays. 

Review of the appellant's service personnel records in evidence 
does not reveal clearcut evidence that he did or did not serve in 
Vietnam.  His DD Form 214 from his 1962 to 1966 period of service 
states that he had seven months and four days of foreign service 
and that he was awarded the Vietnam Service Medal (VSM).  
However, his performance evaluation records contain no mention of 
any foreign service and in December 2004, the National Personnel 
Records Center (NPRC) issued a document indicating that it was 
unable to determine whether or not the appellant had in-country 
service in Vietnam.  While he has stated that his initial period 
of service in Vietnam occurred beginning in April 1965, his 
service dental records state that he received dental treatment at 
George Air Base in California on April 1, 1965, and on April 15, 
1965.  However, he thereafter missed an appointment on April 27, 
1965, and did not return for dental treatment until June 23, 
1966.  The service medical records do not contain any notations 
dated between April 27, 1965, and December 24, 1965, and 
therefore no APO number could be verified.  See VBA Training 
Letter No. 10-04 (June 14, 2010), Appendix 4 List of APOs for 
Verification of RVN Service.

The appellant's service personnel records state that he was 
assigned to the 479th Field Maintenance Squadron at George Air 
Force Base in Victorville, California, as of April 5, 1965, and 
that he was a jet mechanic who worked on F-104 jets.  He has 
submitted copies of internet articles indicating that the 476th 
Tactical Fighter Squadron (TFS) deployed some F-104 jets to Kung 
Kuan Air Base in Taiwan with a regular rotation to Da Nang Air 
Base in South Vietnam along with a complement of maintenance 
personnel in April 1965.  The 436th TFS apparently assumed the 
476th's commitment in DaNang on July 11, 1965, and the remnants 
of the 436th were apparently rotated back to George Air Base in 
November 1965.  During 1964/1965, the 23rd Air Base Group at Da 
Nang Air Base supported the 476th and 479th TFS in regular TDY 
rotations.  The Veteran has submitted a copy of a newspaper 
article indicating that some elements of the 435th TFS had been 
"quietly dispatched" to South Vietnam in 1965, spending four 
months there followed by a return to George Air Base shortly 
before Christmas 1965.  The appellant has also submitted other 
materiels indicating that there had been a sapper attack on the 
Da Nang Air Base on July 1, 1965; that an Air/Security Police 
sergeant who was killed in the attack had been awarded the Silver 
Star for actions that had saved the lives of 25 aircraft 
mechanics; and that another airman who had been involved in that 
combat action of July 1, 1965, was returned to George Air Base.

Thus, the dates and the place have been sufficiently narrowed to 
seek verification of whether or not the appellant worked as an F-
104 mechanic at the Da Nang Air base in Vietnam.  Furthermore, it 
is apparent that June 30 to July 30, 1965, and September 15 to 
November 1965 would be searchable periods to verify the 
appellant's presence at Da Nang Air Base as an F-104 mechanic on 
TDY from George Air Base.  

In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R.§§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

The Board notes the issuance of new 38 C.F.R. § 3.304(f)(3) that 
relaxes the evidentiary standard for establishing in-service 
stressors in claims for posttraumatic stress disorder (PTSD).  
This revision adds to the types of PTSD claims that VA will 
accept through credible lay testimony alone as being sufficient 
to establish occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  
The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA, or VA contracted, psychiatrist or 
psychologist.  The regulation amendment has no impact on PTSD 
claims that arise out of in-service diagnoses of PTSD, or PTSD 
stressors experienced during combat, internment as a prisoner-of-
war, or as the result of non-combat personal assault.  In this 
case, the RO needs to determine whether the appellant had service 
in Vietnam and, if so, whether that service comes under the 
purview of the amended regulation.  

In Daye v. Nicholson, 20 Vet App 512 (2006), the Court chastised 
VA for not securing and reviewing the history of the appellant's 
unit for possible alternative sources of evidence of combat or 
stressors.  In this case, incomplete efforts have been undertaken 
to find the relevant Air Force records to document each of the 
Veteran's described periods of TDY in Vietnam at Da Nang Air Base 
as an F-104 mechanic.  On remand, the AMC/RO should undertake 
searches regarding the appellant's claimed periods of TDY in 
Vietnam.  If some information regarding a claimed incident is 
obtained, the RO should make sure that all additional available 
information is sought.  In addition, a medical opinion as to the 
nature and etiology of the appellant's current psychiatric 
pathology should be obtained on remand.

The appellant underwent a VA Agent Orange examination in December 
2003.  This examination resulted in a finding that PCT was highly 
suggested.  If a Veteran was exposed to Agent Orange or a related 
herbicide agent during active military, naval, or air service, 
presumptive service connection for numerous diseases will be 
established even though there is no record of such disease during 
service, provided that the disease is manifested to a degree of 
10 percent or more at any time after service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

The regulations stipulate the diseases for which service 
connection could be presumed due to an association with exposure 
to herbicide agents.  The specified diseases include PCT.  For 
most of the listed diseases, the presumption is lifelong; for 
chloracne, subacute peripheral neuropathy, and porphyria cutanea 
tarda, the presumption is for one year after exposure.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The lack of availability of 
presumptive service connection for a disability based on exposure 
to herbicides does not preclude a Veteran from establishing 
service connection with proof of direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The Secretary of Veterans Affairs, 
however, has frequently reiterated that there is no positive 
association between exposure to herbicides and any other 
condition for which VA has not specifically determined that a 
presumption of service connection is warranted.  See, e.g., 72 
Fed. Reg. 32,395 (Jun. 12, 2007).

The Veteran testified that he began noticing that he had skin 
problems approximately six years after he left Vietnam - this 
would place the occurrence in 1971; he was discharged from his 
second period of active service in August 1971.  He also 
testified that he was currently in receipt of VA treatment for 
skin lesions.  As previously noted, in Clemons v. Shinseki, 
supra, the Court found that VA should have considered alternative 
current conditions within the scope of the filed claim, and that 
diagnoses which arise from the same symptoms for which the 
claimant was seeking benefits do not relate to entirely separate 
claims not yet filed.  Rather, such diagnoses should have been 
considered to determine the nature of the claimant's current 
condition relative to the claim he did submit.  Thus, this 
appellant's claim for a skin disorder should not be strictly 
limited to PTC, and other relevant dermatologic diagnoses should 
be considered on remand.

The appellant is also seeking service connection for the 
residuals of a head injury.  He has indicated that these 
residuals include headaches and memory loss.  In January 2005, 
the RO denied the claim because it found that there was no 
diagnosis related to any head trauma.  Review of the appellant's 
service medical records reveals that he was injured in an 
automobile accident in November 1964.  He incurred a left eye 
hematoma, multiple contusions and abrasions, and traumatic 
subluxation of both the right and left temporomandibular joint 
(TMJ); however, there was no TMJ fracture.  X-rays of the 
appellant's skull apparently did not disclose any fracture.

The appellant has not been afforded any VA examination for his 
claimed skin disorder or for his claimed head injury residuals.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate that 
the Veteran displayed symptoms related to skin eruptions and 
lesions and to the in-service head injury that have continued to 
the present.  He has presented testimony and written statements 
to that effect.  In addition, there is in-service medical 
evidence showing treatment for a head injury and for bilateral 
TMJ subluxation - both of which could cause headaches.  In light 
of the existence of credible evidence of continuity of symptoms 
capable of lay observation, the Board finds that the duty to 
assist in this case requires that VA medical opinions should be 
obtained on remand.

These considerations require the gathering of military and 
medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the appellant to develop the facts pertinent to 
the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements and the development of all potentially relevant 
evidence as to all issues on appeal, this case is REMANDED to the 
AMC/RO for the following:

1.  Assure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, the implementing 
regulations found at 38 C.F.R. § 3.159, and 
any other applicable legal precedent has been 
completed.

2.  Contact the appellant to determine the 
names, addresses, and dates of treatment by 
any physicians, psychologists, dentists, 
hospitals or treatment centers (VA, private, 
or other government) who have provided him 
with relevant evaluation or treatment for any 
psychiatric, psychological, memory loss, skin, 
headache or TMJ condition since his 1971 
service separation, which have not already 
been provided.  After obtaining the 
appropriate signed authorizations from the 
appellant, the RO should contact each doctor, 
psychologist, dentist, hospital, or treatment 
center specified by the appellant to obtain 
any and all medical and dental treatment 
records or reports relevant to the claims on 
appeal.  All correspondence, as well as any 
dental or medical treatment records obtained, 
should be made a part of the claims file.  

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative should also 
be informed of the negative results and be 
given opportunity to secure the records.

4.  The RO should contact the Veteran to give 
him another opportunity to provide any 
additional details concerning his foreign 
service in 1965, particularly the APO 
designation, the complete unit designations 
and locations of his units, and any other 
information which could be used to 
substantiate the PTSD claim.  He should be 
advised that he is free to submit in-service 
letters and photographs, as well as buddy 
statements, and that this information is 
necessary to obtain supportive evidence of his 
claimed stressor events in service and that he 
must be specific as possible, because without 
such details an adequate search for verifying 
information cannot be conducted.

5.  After waiting a sufficient period to 
receive the Veteran's response, the AMC/RO 
should send copies of the appellant's DD Forms 
214 and records reflecting his 1962 to 1966 
Air Force unit assignments, with a copy of 
this remand, to the Joint Services Records 
Research Center (JSRRC), or any other 
appropriate agency, such as the Air Force 
Historical Research Agency, for verification 
of the alleged stressor events in service.  

a.  Specifically, the AMC/RO should ask for 
copies of all documents relating to the 
Veteran's seven months and four days of 
foreign service during his July 1962 to 
July 1966 period of active duty in order to 
ascertain exactly where he performed this 
foreign service.

b.  The AMC/RO should also ask for searches 
of all appropriate records from the 
appellant's July 1962 to July 1966 period 
of service that would provide information 
about how he qualified for the award of the 
Vietnam Service Medal (VSM).  

c.  The AMC/RO should also ask for searches 
of all appropriate records that would 
provide information about where the 
appellant was actually performing his 
military duties from June 15, 1965, to July 
15, 1965.

d.  The AMC/RO should also ask for searches 
of all appropriate records that would 
provide information about where the 
appellant was actually performing his 
military duties from September 15, 1965, to 
November 15, 1965.

e.  The AMC/RO should also ask for searches 
of all appropriate records that would 
provide information about the names and 
units of the aircraft mechanics who were in 
the vicinity of the July 1, 1965, sapper 
attack at the Da Nang Air Base, to include 
whether the appellant was stationed there 
at that time.

f.  If additional information is requested 
by JSRRC or any other entity in order to 
verify a claimed stressor, the appellant 
should be so notified.

6.  The AMC/RO must then make a specific 
determination as to whether or not the 
appellant was exposed to hostile military or 
terrorist activity in service.

7.  After completing any additional 
notification and/or development action deemed 
warranted by the record, the AMC/RO should 
schedule the appellant for a VA psychiatric 
evaluation to determine the nature, onset 
date, and etiology of any current psychiatric 
or psychological pathology and specifically to 
determine whether PTSD is present, and, if so, 
whether it is linked to the appellant's active 
service.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  An opinion 
in response to the questions below should 
be obtained even if the appellant does not 
report for the examination.

The psychiatrist should conduct an examination 
with consideration of the criteria for PTSD.  
The AMC/RO must specify for the examiner 
whether the appellant served in a combat area 
and what non-combat area stressor or stressors 
that it has determined are established by the 
record, and the examiner must be instructed 
which of those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.

The examining psychiatrist, after examination 
of the Veteran and review of his entire 
medical history, to include in-service and 
post-service medical reports, should provide 
an opinion as to the diagnosis and etiology of 
any psychiatric disorder found.  

The examiner should also reconcile all 
psychiatric diagnoses documented in the 
appellant's records, and provide a current 
psychiatric diagnosis.  The psychiatrist 
should also offer an opinion as to the onset 
date of the appellant's psychiatric 
condition(s), if any.  If the examiner finds 
that a psychiatric disorder is etiologically 
related to service, to the extent possible, 
the psychiatrist should indicate the 
historical degree of impairment due any 
psychiatric disorder found to be related to 
service, as opposed to that due to other 
causes, if any, such as other psychiatric 
disorders, personality defects, and/or non-
service-connected physical disabilities.

In particular, the psychiatrist should offer 
an opinion, with degree of medical probability 
expressed, as to whether the cause(s) of the 
appellant's psychiatric disorder(s) is (are) 
attributable to, or related to, any disease or 
incident suffered during his active service, 
any disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of such 
causes or to some other cause or causes.  

The psychiatrist should identify all mental 
disorders which have been present, and 
distinguish conditions which are acquired from 
conditions which are of developmental or 
congenital origin, if any.  The opinion should 
reflect review of pertinent material in the 
claims file.  The psychiatrist should 
integrate the previous psychiatric findings 
and diagnoses with current findings to obtain 
a true picture of the nature of the Veteran's 
psychiatric status.  If there are different 
psychiatric disorders, the psychiatrist should 
reconcile the diagnoses and should specify 
which symptoms are associated with each of the 
disorders.  The findings of all pertinent 
psychological and neuropsychological testing 
should be discussed.

If a diagnosis of PTSD is appropriate, the 
examiner should specify the "stressors" that 
caused the disorder and the evidence relied 
upon to establish the existence of the 
stressor(s).  In addition to the other 
information provided in the examination 
report, the examiner should specifically state 
whether or not a claimed stressor is related 
to the Veteran's fear of hostile military or 
terrorist activity.  The examiner should also 
describe which stressor(s) the appellant re-
experiences and how he re-experiences them.  
All necessary special studies or tests, 
including psychological testing and evaluation 
such as the Minnesota Multiphasic Personality 
Inventory (MMPI), are to be accomplished if 
deemed necessary.  If there are no stressors, 
or if PTSD is not found, that matter should 
also be specifically set forth.

Specifically, the examiner must address the 
questions of:

a.  Whether the Veteran's current 
psychiatric pathology is causally or 
etiologically related to his periods of 
military service or to some other cause 
or causes.  (It is not necessary that the 
exact causes - other than apparent 
relationship to some incident of service 
- be delineated.);

b.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (July 1962 to July 1966, and 
August 1967 to August 1971); and

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have occurred 
within one year after his service 
separation in August 1971. 

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply the 
standard of whether it is at least as likely 
as not (i.e., to at least a 50-50 degree of 
probability) that the claimed disorder is 
causally or etiologically related to the 
Veteran's active service, or whether such a 
causal or etiological relationship is unlikely 
(i.e., less than a 50-50 degree of 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.

If any opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, and 
explain why this is so.  In this regard, if 
the examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner should state whether 
the inability to provide a definitive opinion 
was due to a need for further information 
(with said needed information identified) or 
because the limits of medical knowledge had 
been exhausted regarding the etiology of the 
Veteran's psychiatric pathology.  See Jones v. 
Shinseki, 23 Vet. App. 383 (2010).

8.  After completing any additional 
notification and/or development action deemed 
warranted by the record, the AMC/RO should 
schedule the appellant for a VA dermatology 
evaluation to determine the nature, onset 
date, and etiology of any current skin 
pathology and specifically to determine 
whether PCT is present, and, if so, whether it 
is linked to the appellant's active service.  
The claims file must be made available to the 
examiner for review in connection with the 
examination.  An opinion in response to the 
questions below should be obtained even if 
the appellant does not report for the 
examination.

The AMC/RO must specify for the examiner 
whether the appellant was exposed to 
herbicides.

The examining dermatologist, after examination 
of the Veteran and review of his entire 
medical history, to include in-service and 
post-service medical reports, should provide 
an opinion as to the diagnosis and etiology of 
any skin disorder found.  

The examiner should also reconcile all 
dermatologic diagnoses documented in the 
appellant's records and provide a current 
dermatologic diagnosis.  The examiner should 
also offer an opinion as to the onset date of 
the appellant's skin condition(s), if any.  If 
the examiner finds that a skin disorder is 
etiologically related to service, to the 
extent possible, the examiner should indicate 
the historical degree of impairment due any 
skin disorder found to be related to service, 
as opposed to that due to other non-service-
related causes, if any.

In particular, the dermatologist should offer 
an opinion, with degree of medical probability 
expressed, as to whether the etiology of the 
appellant's skin disorder(s) is (are) 
attributable to, or related to, any disease or 
incident suffered during his active service, 
any disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of such 
causes or to some other cause or causes.  

The dermatologist should identify all skin 
disorders which have been present, and 
distinguish conditions which are acquired from 
conditions which are of developmental or 
congenital origin, if any.  The opinion should 
reflect review of pertinent material in the 
claims file.  The examiner should integrate 
the previous dermatologic findings and 
diagnoses with current findings to obtain a 
true picture of the nature of the Veteran's 
dermatologic status.  If there are different 
skin disorders, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorders.

Specifically, the examiner must address the 
questions of:

a.  Whether the Veteran's current skin 
pathology includes PCT;
	
b.  Whether the Veteran's current skin 
pathology is causally or etiologically 
related to his periods of military 
service or to some other cause or causes.  
(It is not necessary that the exact 
causes - other than apparent relationship 
to some incident of service - be 
delineated.);

c.  Whether the appellant's current skin 
pathology is related to symptoms or signs 
he may have had in service (July 1962 to 
July 1966, and August 1967 to August 
1971); and
	
d.  Whether the appellant's current skin 
pathology is related to symptoms and 
signs that may have occurred within one 
year after his service separation in 
August 1971. 

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply the 
standard of whether it is at least as likely 
as not (i.e., to at least a 50-50 degree of 
probability) that the claimed disorder is 
causally or etiologically related to the 
Veteran's active service, or whether such a 
causal or etiological relationship is unlikely 
(i.e., less than a 50-50 degree of 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.

If any opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, and 
explain why this is so.  In this regard, if 
the examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner should state whether 
the inability to provide a definitive opinion 
was due to a need for further information 
(with said needed information identified) or 
because the limits of medical knowledge had 
been exhausted regarding the etiology of the 
Veteran's dermatologic pathology.  See Jones 
v. Shinseki, 23 Vet. App. 383 (2010).

9.  After completing any additional 
notification and/or development action deemed 
warranted by the record, the AMC/RO should 
schedule the Veteran for an appropriate 
examination(s) to determine the nature, 
extent, onset date and etiology of his claimed 
head injury residuals, including headaches and 
memory loss.  The claims file must be made 
available to and reviewed by the examiner.  
Any studies, such as X-rays, deemed necessary 
should be performed.  

The examiner(s0 should consider the 
information in the claims file and the data 
obtained from the examination to provide an 
opinion as to the diagnosis and etiology of 
any skull, brain or TMJ disorder found.  The 
examiner(s) should offer an opinion as to 
whether the onset of any current disorder(s) 
is/are attributable to the appellant's active 
military service, as follows:

(a)  Is the Veteran currently diagnosed 
with any chronic skull, brain, or TMJ 
disorder?  If so, list each diagnosis.

(b)  What is the likelihood, based on what 
is medically known about any such diagnosed 
disorder, that any of the Veteran's claimed 
pathology had its onset during his military 
service from July 1962 to July 1966, or 
from August 1967 to August 1971?  The 
examiner(s) should discuss the clinical 
significance of the Veteran's treatment 
after a car accident in November 1964, to 
include the clinical significance of the 
bilateral TMJ subluxation, and particularly 
in relation to his current complaints.

(c)  Is the Veteran currently diagnosed 
with any chronic headache disorder?  If so, 
list each diagnosis.

(d)  What is the likelihood, based on what 
is medically known about any such diagnosed 
disorder that any of the Veteran's claimed 
headache pathology had its onset during his 
military service?

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner(s) should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically related 
to the Veteran's active service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50-50 degree of 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.

If any opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner(s) should 
clearly and specifically so specify in the 
report, and explain why this is so.  In this 
regard, if the examiner(s) concludes that 
there is insufficient information to provide 
an etiologic opinion without result to mere 
speculation, the examiner(s) should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the Veteran's current pathology.  
See Jones v. Shinseki, 23 Vet. App. 383 
(2010).

10.  Upon receipt of each VA examination 
report, the AMC/RO should conduct a review to 
verify that all requested opinions have been 
offered.  If information is deemed lacking, 
the AMC/RO should refer the report to the VA 
examiner(s) for corrections or additions.  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient 
detail, it is incumbent upon the rating board 
to return the examination report as inadequate 
for evaluation purposes.).  

11.  After all appropriate development has 
been accomplished, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claims.  The AMC/RO 
should ensure that direct, presumptive, 
aggravation, and secondary theories of service 
connection are considered.

12.  If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement of 
the case (SSOC) and given an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

